Exhibit 99.2 CONSENT OF RAYMOND JAMES & ASSOCIATES, INC. Patriot Bank 1815 Little Road Trinity, FL 34655 Attention: The Board of Directors RE: Joint Proxy Statement/Prospectus of National Commerce Corporation (“NCC”) and Patriot Bank which forms the Registration Statement on Form S-4 of NCC (the “Registration Statement”). Members of the Board: We hereby consent to the inclusion of our opinion letter, dated April 24, 2017, to the Board of Directors of Patriot Bank as AppendixC to the Joint Proxy Statement/Prospectus included in the Amended Registration Statement filed with the Securities and Exchange Commission June 28, 2017 and the references to our firm and our opinion, including the quotation or summarization of such opinion, under the headings “ SUMMARY— Opinion of Patriot Bank’s Financial Advisor ,
